Citation Nr: 0816690	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-11 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for the residuals of a 
head injury.  

2.  Entitlement to service connection for postural vertigo, 
status post loss of consciousness.  

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for headaches.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for scar of the left 
ear.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision from the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2004, the veteran requested service connection for 
the disabilities at issue.  He contends that he was involved 
in a motor vehicle accident in service in 1970 which was so 
severe that it resulted in his being in a coma for at least 
four days, and resulted in the death of a passenger.  

The veteran's service medical records are negative for any 
findings, complaints or treatment of a head injury.  An 
October 1970 request for a vision examination noted that the 
veteran was the operator of a private vehicle involved in a 
motor vehicle accident in which a person died.  Separation 
examination in September 1971 was normal.  It was noted that 
there had been no significant change in the veteran's health 
since the veteran's entrance examination in November 1967.  
The veteran stated that he felt that he was in good health.  

The veteran currently suffers from cognitive, equilibrium, 
and psychiatric disorders.  An examination is needed to 
determine if any current disability is related to the 
inservice motor vehicle accident.  

The veteran is in receipt Social Security Administration 
(SSA) disability insurance benefits, effective January 2004.  
Once the VA is put on notice that the veteran is in receipt 
of such benefits, the VA has a duty to obtain these records.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Since the case is being remanded for additional development, 
the June 18, 1970, German newspaper article submitted in 
February 2006 should be translated from German to English to 
facilitate review of the record.

Accordingly, the case is REMANDED for the following action:

1.  Translate the June 18, 1970, German 
newspaper article in the claims folder 
into English.

2.  Request all documents pertaining to an 
award of benefits from the SSA, and 
specifically request copies of the medical 
records upon which the SSA based its 
decision.

3.  Contact the veteran to obtain the 
information necessary to acquire the 
complete clinical records pertaining to 
any treatment for head injury, postural 
vertigo, status post loss of 
consciousness, memory loss, headaches, and 
tinnitus, which is not currently of 
record.  Obtain any such records reported 
by the veteran.

4.  Then, schedule the veteran for 
appropriate VA examinations to determine 
the nature and etiology of the residuals 
of any head injury, postural vertigo, 
status post loss of consciousness, memory 
loss, headaches, and tinnitus.  The claims 
folder and a separate copy of this remand 
should be made available to and reviewed 
by the examiners in conjunction with the 
examinations.  The examiners should render 
opinions as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that any currently diagnosed 
residuals of any head injury, postural 
vertigo, status post loss of 
consciousness, memory loss, headaches, and 
tinnitus, is related to service.  The 
examiners should provide a complete 
rationale for all opinions offered.

5.  Then readjudicate the claims.  If any 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

